UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6917


FRANKIE JAE    LORDMASTER,   formerly   known   as    Jason   Robert
Goldader,

                 Plaintiff - Appellant,

          v.

KEITH    EPPS,    Fredericksburg    Com    Reporter    (or)
Freelancestar.com Reporter; MICHAEL HARIMAN, Prosecutor (of
Stafford Circuit Court, VA); JOHN CHAPMAN, Former Patrol
Officer of Dumfries P.O.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-01351-JCC-JFA)


Submitted:    October 20, 2015             Decided:    October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie Jae LordMaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frankie Jae LordMaster appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).         We have reviewed the record and find no

reversible error.       Accordingly, we deny LordMaster’s motions for

access of counsel to the original record, for return of the

original record, for consideration of Supreme Court Rule 19, to

stay   judgment,   to    join    appeals       and   parties,    and    to   further

develop   facts,   and    we    affirm    for    the   reasons    stated      by   the

district court.      LordMaster v. Epps, No. 1:14-cv-01351-JCC-JFA

(E.D. Va. May 19, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this    court    and    argument   would       not   aid   the

decisional process.

                                                                             AFFIRMED




                                         2